PER CURIAM.
Plaintiff, Shapiro Bros. Factors Corp., seeks reversal of a final judgment rendered upon a jury verdict in an action for mis-delivery.
Section 678.10, Fla.Stat., F.S.A. as it pertains to the case before us provides that where a warehouseman delivers goods to one who is not in fact lawfully entitled to the possession of them, the warehouseman shall be liable as for conversion to all having a right of property or possession in the goods if he delivered the goods otherwise than to the person lawfully entitled to the possession of the goods or his agent.
After hearing the evidence, the jury resolved the conflicts in favor of the defendant. Our examination of the record reveals substantial competent evidence which sustains the jury verdict and we therefore affirm. Midstate Hauling Company v. Fowler, Fla.1965, 176 So.2d 87; Booker v. Lima, Fla.App.1966, 182 So.2d 642.
Affirmed.